Citation Nr: 1020292	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	John Berry, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board remanded the case for further development of the 
evidence in March 2009.  VA has substantially complied with 
the Board's remand orders.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

In February 2010, the RO notified the Veteran that a hearing 
before the Board was scheduled at the RO in March 2010.  The 
record reflects that the Veteran failed to appear for the 
March 2010 hearing before the Board.  In the absence of 
evidence of a request to reschedule the hearing, the Board 
will proceed with the adjudication of the appeal.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by occupational and social impairment, with 
deficiencies in most areas, but is not manifested by total 
occupational and social impairment..


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to a September 2009 readjudication of the Veteran's 
claim, letters dated in August 2005, March 2006, and October 
2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 
881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders 
v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, Social Security Administration 
(SSA) records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In addition, the Veteran was provided with several VA 
examinations during the course of his appeal.  Although the 
Veteran's representative indicated that the VA examinations 
provided were inadequate, the representative did not provide 
any explanation or argument for why they were inadequate.  In 
addition, the Board finds that the VA examinations provided 
in this case were more than adequate, as they provide 
sufficient detail to rate the Veteran's service-connected 
PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion regarding the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim for entitlement to an 
increased rating for PTSD the present level of disability is 
of primary concern.  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which 
a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In September 1999, service connection for PTSD was granted, 
and the Veteran was awarded a 30 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 9, 
1999.  In February 2004, the RO awarded an increased 
evaluation of 50 percent for the Veteran's service-connected 
PTSD, effective November 7, 2003.  In July 2005, the Veteran 
filed the present claim for entitlement to an increased 
rating for PTSD.  In a January 2006 rating decision, the RO 
continued the 50 percent evaluation for the Veteran's PTSD.  
In January 2006, the Veteran filed a notice of disagreement, 
and in May 2007, he perfected his appeal.  In March 2009, the 
Board remanded the Veteran's claim for additional 
development.  By an August 2009 rating decision, the RO 
granted an increased rating of 70 percent for the Veteran's 
PTSD, effective July 29, 2005.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent 
disabling when there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has acknowledged the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  DSM-IV at 46-
47.  

The Veteran's SSA records reflect that he is currently 
receiving SSA disability benefits for disorders of the back 
and anxiety related disorders.  However, there are no SSA 
records pertaining to the Veteran's psychiatric status within 
the year preceding his claim for entitlement to an increased 
evaluation for PTSD, which was filed in July 2005.  See 
38 C.F.R. § 3.400(o)(2).

VA treatment records from July 2004 through December 2005 
reflect diagnoses of and treatment for PTSD.  In December 
2005, the Veteran stated that he saw "shadows" which he 
described as catching a glimpse of something moving through 
the jungle when the sun was shining through it.  He also 
reported nightmares two to three times per week and sleep 
disturbance.  He stated that he did not allow himself to 
"barricade" himself for more than two days.  He complained 
of continuing to hear noises which sounded like rustling in 
the bushes.  He denied suicidal and homicidal thought, plan, 
and intent.  He denied auditory and visual hallucinations, 
but admitted to hearing rustling noises at times.  His 
thought processes were logical, insight and judgment were 
fair, concentration was adequate, and memory appeared intact.  
The Veteran was friendly and polite, his eye contact was 
good, and he appeared mildly anxious.  The diagnosis was 
chronic PTSD, and a GAF score of 50 was assigned.

In November 2005, the Veteran underwent a VA PTSD 
examination.  The Veteran reported that he was single and 
maintained distant relationships with his two children.  He 
denied having any other significant primary relationships.  
He indicated that his social support network was limited to 
two people that he could trust, but that he preferred to 
avoid social interaction so that he did not have to "deal 
with the stuff that people put out."  He noted that his 
leisure interests included watching television and reading, 
but that he often lost interest in those activities.  He 
denied a history of suicide attempts, assaultiveness, and 
problematic substance abuse.  The Veteran reported symptoms 
including recurrent and intrusive distressing recollections 
and dreams; a sense of reliving the traumatic experience with 
illusions, hallucinations, and dissociative flashbacks; 
intense psychological distress at exposure to trauma-related 
stimuli; avoidance of trauma-related stimuli; markedly 
diminished interest or participation in significant 
activities; feelings of detachment or estrangement from 
others; restricted range of affect; sense of foreshortened 
future; difficulty sleeping; irritability or outbursts of 
anger; difficulty concentrating; hypervigilance; and 
exaggerated startle response.  He indicated that the 
disturbance caused clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  He noted that he had frequent periods of 
exacerbation of his symptomatology associated with 
difficulties coping with chronic pain and decreased range of 
motion in his back and left hip.

Mental status examination revealed the Veteran to be clean 
and appropriately dressed.  His speech was clear and coherent 
and his attitude was cooperative, friendly, and attentive.  
His mood was good, and his affect was constricted but 
appropriate.  He was easily distracted with a short attention 
span.  He was alert and fully oriented.  His thought process 
was logical, goal directed, relevant, and coherent.  His 
thought content was unremarkable and there were no delusions.  
Judgment was partially impaired, intelligence was average, 
and insight was intact.  The Veteran reported moderate sleep 
impairment which interfered with his daily activities.  He 
also noted nightmares five times per week.  He denied 
hallucinations and did not have any inappropriate behavior, 
obsessive or ritualistic behavior, or panic attacks.  Impulse 
control was good, and there were no episodes of violence.  
There were no suicidal or homicidal thoughts, and the Veteran 
was able to maintain minimum personal hygiene.  There were 
some problems with activities of daily living, including 
moderate problems with household chores, shopping, and 
recreational activities due to loss of interest and 
motivation to engage in leisure or social activities.  Remote 
memory was normal, but recent and immediate memory were 
mildly impaired.  The diagnosis was PTSD, and a GAF score of 
45 was assigned.  The Veteran reported that he retired from 
employment in 2002 due to chronic pain and lack of mobility 
in his back and hip.  There was frequent and moderate 
impairment of work, family, and other relationships.

In a January 2006 letter, T.B. and C.H., M.D. reported that, 
during the prior two years, the Veteran had "off and on" 
problems with PTSD that were also influenced by his diabetes 
and chronic pain.  The letter indicates that the Veteran's 
symptoms included depression, anxiety, flashbacks, 
nightmares, social isolation, paranoia around others, and 
becoming anxious when having to do something that he does not 
want to do.  The letter also reflects that the Veteran had 
severe problems with pain in his back which influenced his 
PTSD, depression, and anxiety.  The letter concluded that the 
Veteran was "not capable of employment" due to his 
diabetes, chronic pain, and PTSD, and reported that "I do 
not see [the Veteran] healing to the point that he would be 
able to be employed due to his isolative behavior coupled 
with his irritability, paranoia, and depression."

In September 2006, the Veteran underwent another VA PTSD 
examination.  The report notes the Veteran's complaints of 
frustration due to physical limitations, grief due to poor 
physical functioning and depressed feelings, being easily 
angered, and irritability when trying to deal with people.  
He stated that he was fired from a job at a convenience store 
due to his low stress tolerance.  The Veteran also complained 
of feeling lonely most of the time, ruminating about his loss 
of connection to his family, grief with his inability to 
maintain interpersonal relationships, headaches, sexual 
problems, using marijuana on a nightly basis, financial 
problems, and physical pain.  He stated that he was divorced 
in 1992 and that he had no contact with his two children, but 
denied a history of physical and emotional abuse of his ex-
wife and children.  He reported having one close friend who 
he knew for six years, and that he felt that he could confide 
in his friend.  He denied engaging in leisure activities, 
indicated that he no longer rode his motorcycle due to back 
pain, and reported that he was no longer able to target shoot 
or use exercise facilities due to financial difficulties.  He 
indicated that he sat in a recliner much of the day and 
watched television.  He also noted that he went to visit his 
friend's house most days in the morning and that he had lunch 
with his friend.  He denied a history of suicide attempts and 
assaultiveness.  He reported being socially limited due to 
pain and PTSD symptoms.  He complained of distrust of others, 
potential for violence, lack of tolerance for stress, and 
disinterest in being around others.  He reported occupational 
loss related to losing his temper when on the job.  

Mental status examination revealed the Veteran to be clean 
and appropriately dressed.  His speech was unremarkable, and 
his attitude was attentive, suspicious, indifferent, and 
guarded.  His mood was anxious, hopeless, depressed, and 
labile, and his affect was blunted.  His was intact to person 
and place, but not to time, as he had to look at his watch.  
His thought process was evasive, and his thought content 
reflected preoccupation with one or two topics and paranoid 
ideation.  Insight and judgment were intact, and intelligence 
was average.  The Veteran had difficulty with complex 
commands and impaired impulse control, but did not have 
impaired abstract ability.  There was no spatial 
disorientation, but there was difficulty adapting to 
stressful situations.  The Veteran reported sleep impairment 
with nightmares.  He noted that he listened from his bed to 
be sure of silence in his apartment, and that he engaged in 
"perimeter checks" which involved getting his flashlight 
and pistol and checking the apartment.  He reported feeling 
fearful at night, that he kept his pistol on the corner of 
his nightstand every night, and that he kept his loaded 
pistol under his pillow when the bed was made.  He indicated 
that he had other weapons including a loaded shotgun, a small 
knife that he carried with him at all times, and a multi tool 
that included knives that he carried with him at all times, 
including to the examination.  He also reported visual 
hallucinations which he called "shadows" and auditory 
hallucinations that included hearing rustling when not 
actively concentrating on something.  He also noted an 
awareness of the lack of reality to his experiences, although 
not being able to control his responses.  There was no 
inappropriate behavior.  There was obsessive and ritualistic 
behavior, including sitting with his back to the wall, 
continuously scanning his environment, and repeating 
perimeter checks on a nightly basis.  The Veteran also 
reported panic attacks without trigger which occurred twice 
weekly.  There was no evidence of suicidal or homicidal 
thoughts.  Impulse control was fair and the Veteran was able 
to maintain minimum personal hygiene.  There were no episodes 
of violence, but the Veteran reported avoiding places to 
avoid violence, irritability, and low stress tolerance.  He 
also noted that he engaged in social isolation to reduce his 
potential for violence.  He stated that he lost control on 
the job when working at a convenience store and that he was 
fired because his outburst was recorded on videotape.  There 
were some problems with the activities of daily living, 
including moderate trouble with shopping and the inability to 
engage in sports, exercise, and other recreational 
activities.  Remote memory was normal, but recent and 
immediate memory were mildly impaired.  

The VA examiner reported that the Veteran's symptoms included 
recurrent recollections and dreams, intense psychological 
distress at exposure to trauma-related stimuli, avoidance of 
trauma-related stimuli, feelings of detachment or 
estrangement from others, sense of foreshortened future, 
difficulty sleeping, difficulty concentrating, and 
hypervigilance.  The Veteran reported grief issues due to his 
loss of functioning and inability to engage in enjoyed 
activities; low energy and fatigue; appetite disturbance; 
poor attention, concentration, and memory difficulties; 
avoidance of places or situations due to anxiety and 
nervousness; stress, headaches, and flashbacks; relationship 
problems due to distrust of others, low stress tolerance, and 
irritability; flashbacks; hypervigilance; social isolation; 
rumination; poor concentration; and irritability.  The 
Veteran reported that he left his job of 35 years as a welder 
fabricator due to a back and hip injury.  He also indicated 
that his mental disorders affected his ability to work, 
noting that he lost his temper and was verbally abusive to a 
customer while working at his last job in a convenience 
store, and that he was fired from that job.  The VA examiner 
diagnosed chronic PTSD, and a GAF score of 40 was assigned.  
The VA examiner concluded that the Veteran would continue to 
experience difficulties maintaining long-term employment with 
his chronic pain and his stress response due to PTSD, noting 
that the Veteran would benefit from part-time work that would 
allow him the freedom to work at his own pace, at his maximal 
functional ability, and generally be alone.  The examiner 
concluded that the Veteran's residual functional capacity due 
to PTSD alone would be considered limited based on his 
hypervigilance, distrust of people, poor impulse control, and 
irritability.  The examiner also noted that there was not 
total occupational and social impairment due to PTSD signs 
and symptoms, but that it did result in deficiencies in 
thinking, family relations, work, mood, reliability, and 
productivity.

In March 2007, the Veteran underwent another VA PTSD 
examination.  The Veteran reported that he was divorced with 
two children, who he did not keep in good contact with.  He 
stated that he had one close friend whom he trusted, and that 
he saw him once a week or every other week.  He denied 
engaging in recreational activities, and stated that he 
watched television and played on the computer.  He noted that 
he rarely left his house except to go to the grocery store or 
to visit his friend.  He reported that he attempted to hurt 
himself four years before by taking all of his pain 
medications.  He was hospitalized for approximately one week.  
He denied suicidal ideation since that time.  He also denied 
a history of violence and assaultiveness.  He complained of 
social isolation.  The Veteran reported symptoms including 
recurrent and intrusive distressing recollections and dreams, 
intense psychological distress at exposure to trauma-related 
stimuli, avoidance of trauma-related stimuli, inability to 
recall an important aspect of the trauma, markedly diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement from others, restricted range 
of affect, difficulty sleeping, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, exaggerated 
startle response, depressed and irritable mood, nightmares, 
flashbacks, and social isolation.

Mental status examination revealed the Veteran to be clean 
and casually dressed.  Psychomotor activity was fatigued and 
tense.  Speech was unremarkable and attitude was cooperative 
and attentive.  The Veteran's mood was anxious, elated, and 
depressed, and his affect was inappropriate, constructed, 
blunted, and flat.  Attention was intact, but he was unable 
to do serial 7's and to spell a word forward and backward.  
The Veteran was alert and fully oriented, and his thought 
process was unremarkable.  Thought content was positive for 
suicidal ideation.  There were no delusions, but there were 
auditory and visual hallucinations including hearing voices, 
hearing rustling noises, and seeing shadows.  Judgment was 
intact, insight was partially intact, and intelligence was 
average.  The Veteran reported sleep impairment with 
nightmares.  There was inappropriate behavior, as the Veteran 
lost his temper during the examination.  There was obsessive 
and ritualistic behavior, including perimeter checks.  The 
Veteran also reported panic attacks.  He denied homicidal 
thoughts, but reported suicidal thoughts.  Impulse control 
was poor, but there were no episodes of violence.  The 
Veteran was able to maintain minimum personal hygiene.  There 
were problems with some of the activities of daily living, 
including severe problems with shopping, engaging in exercise 
and sports, traveling, driving, and other recreational 
activities.  The Veteran's remote, recent, and immediate 
memory were found to be normal.  The Veteran reported that he 
worked as a welder fabricator for 30 years, but that he was 
declared disabled due to decreased mobility related to back 
and hip issues.  Thereafter, he worked at a convenience 
store, and then worked as a boat propeller welder.  He noted 
that he was not employed at that time and that he retired in 
March 2004.  The diagnoses were PTSD and depressive disorder, 
and a GAF score of 35 was assigned.  The VA examiner stated 
that the Veteran had major impairments in family relations, 
mood, and social isolation, and that he was unable to work 
due to physical issues and inability to get along with 
people.  The examiner noted that the Veteran became angry 
during the examination when asked to perform serial 7's and 
to spell words, and accused the examiner of "messing" with 
him and playing games.  The Veteran had lack of trust of 
others, liable affect, and irritable mood.  The examiner 
concluded that there was not total occupational and social 
impairment due to PTSD, but that PTSD resulted in 
deficiencies in judgment, thinking, family relations, work, 
and mood.

VA treatment records from October 2006 through October 2008 
reveal complaints of and treatment for PTSD.  In October 
2006, the Veteran complained of bad dreams and flashbacks.  
He denied suicidal and homicidal ideation, auditory and 
visual hallucinations, and delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate, and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was moderate to 
good.  He appeared anxious.  The diagnoses were anxiety 
disorder and chronic PTSD, and a GAF score of 42 was 
assigned.  In January 2007, the Veteran complained of 
depression, hot flashes, nightmares, and sleep disturbance.  
In March 2007, the Veteran reported depression, hot flashes, 
sleep disturbance, and nightmares.  He noted that he only 
heard from his two sons when they were incarcerated.  An 
April 2007 record notes the Veteran's complaints of social 
isolation and irritability.  He reported that he had little 
activity outside of his house except for taking his 
granddaughter out for ice cream and visiting his only friend.  
He denied suicidal and homicidal ideation, auditory and 
visual hallucinations, and delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate, and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was good.  He 
appeared anxious and depressed.  The diagnoses were anxiety 
disorder and chronic PTSD, and a GAF score of 42 was 
assigned.  

In May 2007, the Veteran complained of feeling flustered and 
more vigilant.  He complained of having night sweats.  He 
denied suicidal and homicidal ideation, auditory and visual 
hallucinations, and delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate, and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was good.  He 
appeared anxious and depressed.  The diagnoses were anxiety 
disorder and chronic PTSD, and a GAF score of 50 was 
assigned.  Another May 2007 record reflects that the Veteran 
was doing well.  His mood was stable and he was sleeping 
without difficulty.  He denied nightmares.  Mental status 
examination revealed the Veteran to be alert and oriented 
with good eye contact and good grooming and hygiene.  He was 
cooperative throughout the interview.  His speech was 
coherent, and his mood was good with a bright affect.  His 
thoughts were logical and goal-directed.  HE denied suicidal 
and homicidal ideation, hallucinations, delusions, and mania.  
Insight and judgment were fair.  The diagnoses were chronic 
PTSD, depression, and marijuana abuse.  A GAF score of 55 was 
assigned.  Another May 2007 VA treatment record reflects that 
the Veteran's mood was "down" because of pain, and his 
affect was restricted.  His thought processes were organized 
and his appearance was appropriate and clean.

In June 2007, the Veteran was tearful when discussing events 
that occurred during service.  He complained of nightmares, 
night sweats, and sleep disturbance.  He denied suicidal and 
homicidal ideation, auditory and visual hallucinations, and 
delusions.  Thought processes were logical, and insight and 
judgment were fair.  Concentration was adequate, and memory 
appeared intact.  The Veteran was friendly and polite, and 
his eye contact was good.  He appeared anxious and depressed.  
The diagnoses were anxiety disorder and chronic PTSD, and a 
GAF score of 42 was assigned.  A July 2007 treatment record 
notes that the Veteran was having repetitive dreams and 
nightmares.  He discussed his need to have a loaded pistol on 
his nightstand and a loaded shotgun behind his door.  He 
noted that he had to do a "perimeter check" of his 
apartment when he woke up at night.  He complained of night 
sweats, depression, anxiety, and paranoia.  He also reported 
that he was easily angered and that he continued to hear a 
"rustling in the leaves," but when he checked, nothing was 
there.  He denied suicidal and homicidal ideation, auditory 
and visual hallucinations, and delusions.  Thought processes 
were logical, and insight and judgment were fair.  
Concentration was adequate, and memory appeared intact.  The 
Veteran was friendly and polite, and his eye contact was 
good.  He appeared anxious and depressed.  The diagnoses were 
anxiety disorder and chronic PTSD, and a GAF score of 42 was 
assigned.  

In August 2007, the Veteran complained of nightmares.  He 
denied suicidal and homicidal ideation and delusions.  He 
denied hallucinations, but admitted that he continued to see 
bugs.  Thought processes were logical, and insight and 
judgment were fair.  Concentration was adequate, and memory 
appeared intact.  The Veteran was friendly and polite, and 
his eye contact was good.  He appeared anxious and tearful.  
The diagnoses were anxiety disorder and chronic PTSD, and a 
GAF score of 42 was assigned.  An October 2007 record notes a 
diagnosis of PTSD and a GAF score of 42.  In December 2007, 
the Veteran reported that his adopted granddaughter was 
killed in a motor vehicle accident in late October.  The 
Veteran was very tearful.  He denied suicidal and homicidal 
ideation, but he stated that he wanted to join his 
granddaughter so that he could be with her.  He denied 
auditory and visual hallucinations and delusions.  Thought 
processes were logical, and insight and judgment were fair.  
Concentration was adequate, and memory appeared intact.  The 
Veteran was friendly and polite, and his eye contact was 
moderate.  He appeared depressed and tearful.  The diagnoses 
were anxiety disorder and chronic PTSD, and a GAF score of 40 
was assigned.  

In January 2008, the Veteran reported that he was still 
crying for his granddaughter who was killed in a motor 
vehicle accident in October.  He complained of flashbacks and 
nightmares about a friend who was killed in Vietnam.  He 
denied suicidal and homicidal ideation, auditory and visual 
hallucinations, and delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate, and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was moderate to 
good.  He appeared anxious, depressed, and tearful.  The 
diagnoses were anxiety disorder and chronic PTSD, and a GAF 
score of 40 was assigned.  A February 2008 record indicates 
that the Veteran denied suicidal and homicidal ideation, 
auditory and visual hallucinations, and delusions.  Thought 
processes were logical, and insight and judgment were fair.  
Concentration was adequate, and memory appeared intact.  The 
Veteran was friendly and polite, and his eye contact was 
moderate to good.  He appeared anxious and depressed.  The 
diagnoses were anxiety disorder and chronic PTSD.  A GAF 
score of 40 was assigned.

In March 2008, the Veteran reported that he saw shadows and 
heard things in his apartment.  He indicated that he did not 
see anything when he looked, but that he felt the noise was 
real.  He reported that he thought these symptoms were 
associated with "pulling guard duty, listen posts, or 
ambushes in Vietnam."  He noted that he was going to move in 
to his friend's house.  He denied suicidal and homicidal 
ideation and delusions.  Thought processes were logical, and 
insight and judgment were fair.  Concentration was adequate, 
and memory appeared intact.  The Veteran was friendly and 
polite, and his eye contact was moderate to good.  He 
appeared anxious and depressed.  The diagnoses were anxiety 
disorder and general anxiety.  A GAF score of 40 was 
assigned.  An April 2008 record reflects that the Veteran's 
mood was "ok" and that he was doing well on his current 
medications.  He denied nightmares and indicated that he was 
coping with the death of his granddaughter who died in a 
motor vehicle accident.  Mental status examination revealed 
the Veteran to be well-groomed with good eye contact and no 
distraction to internal stimuli.  His speech was normal, and 
his thought process was logical, sequential, and goal-
directed.  His thought content was negative for suicidal or 
homicidal ideation, auditory and visual hallucinations, and 
delusions.  His mood was good, and his affect was euthymic 
and appropriate.  Insight and judgment were good.  The 
Veteran was alert and fully oriented.  The diagnoses were 
chronic PTSD, depression, and marijuana abuse.  A GAF score 
of 60 was assigned.  

In May 2008, the Veteran reported that he was moving into a 
new house with his friend.  He stated that he got a lot of 
support from his friend and his wife, and that he felt safe 
with them.  He reported that he was still upset about his 
granddaughter who was killed in a motor vehicle accident.  
The Veteran denied suicidal and homicidal ideation, auditory 
and visual hallucinations, and delusions.  His thought 
processes were logical, and his insight and judgment were 
fair.  His concentration was adequate, and his memory 
appeared intact.  He was friendly and polite, and his eye 
contact was good.  He appeared depressed and anxious.  The 
diagnoses were general anxiety and chronic PTSD.  A GAF score 
of 40 was assigned.  Another May 2008 treatment record 
reflects that the Veteran denied suicidal and homicidal 
ideation, auditory and visual hallucinations, and delusions.  
His thought processes were logical, and his insight and 
judgment were fair.  His concentration was adequate, and his 
memory appeared intact.  He was friendly and polite, and his 
eye contact was good.  He appeared depressed and anxious.  
The diagnoses were anxiety disorder and chronic PTSD, and a 
GAF score of 40 was assigned.
In July 2008, the Veteran reported that he was moving into 
his friend's house.  The Veteran admitted that he still had 
loaded guns, but that he felt safer at his new house then at 
his prior apartment.  The Veteran talked about going to the 
cemetary where his grandchild was buried, and noted that all 
he could do was cry.  He denied suicidal and homicidal 
ideation, but admitted to continued problems hearing things 
rustle.  He denied delusions.  His thought process was 
logical, and his insight and judgment were fair.  His 
concentration was adequate to good, and his memory appeared 
intact.  He was friendly and polite, and his eye contact was 
good.  He was tearful and appeared depressed.  The diagnoses 
were anxiety disorder and chronic PTSD, and a GAF score of 48 
was assigned.  

In August 2008, the Veteran reported that he moved in with 
his friend, and that his friend became mad when the Veteran's 
adopted daughter visited him and asked him to move out.  The 
Veteran stated that he felt betrayed, angry, and rejected.  
The Veteran indicated that he obtained a new apartment, and 
that he enjoyed spending time with his daughter and 
granddaughter.  The Veteran complained of symptoms including 
nightmares, flashbacks, and night sweats.  He denied suicidal 
and homicidal ideation, auditory and visual hallucinations, 
and delusions.  Thought process was logical, and insight and 
judgment were fair.  Concentration was adequate and memory 
appeared intact.  The Veteran was friendly and polite, but 
eye contact was moderate to poor.  The Veteran was tearful 
and appeared depressed and anxious.  The diagnoses were 
anxiety disorder and chronic PTSD.  A GAF score of 45 was 
assigned.  A September 2008 record notes the Veteran's 
adopted daughter and granddaughter moved in with him which 
helped with the loss of his other granddaughter.  He denied 
suicidal and homicidal ideation, auditory and visual 
hallucinations, and delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate, and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was good.  He 
appeared anxious and depressed.  The diagnoses were anxiety 
disorder and chronic PTSD, and a GAF score of 45 was 
assigned.  

In October 2008, the Veteran reported that his mood was 
"ok," but that he had a rough summer.  He stated that he 
felt more mistrustful of other people and that his 
relationship with his friend of eight years deteriorated over 
the summer.  He noted that he had to find another place to 
live and that he moved three times in three months.  He 
reported that he was living in a two-bedroom apartment with 
is daughter and granddaughter.  He denied suicidal and 
homicidal ideation.  He was well-groomed with good eye 
contact and no distraction to internal stimuli.  His speech 
was normal and this thought process was logical, sequential, 
and goal-directed.  His thought content was negative for 
suicidal and homicidal ideation, auditory and visual 
hallucinations, and delusions.  His mood was good and his 
affect was euthymic and appropriate.  Insight and judgment 
were good, and his was alert and fully oriented.  The 
diagnoses were chronic PTSD, depression, and marijuana abuse.  
A GAF score of 55 was assigned.  Another October 2008 record 
notes the Veteran's complaints of nightmares, paranoia, 
anger, and depression.  He reported that his dreams had 
become more vicious and closer together.  He denied suicidal 
and homicidal ideation.  He noted that he started hearing 
"rustling" noises and seeing movement out of the corner of 
his eye.  He denied delusions.  Thought processes were 
logical, and insight and judgment were fair.  Concentration 
was adequate and memory appeared intact.  The Veteran was 
friendly and polite, and his eye contact was good.  He 
appeared depressed and anxious.  The diagnoses were anxiety 
disorder and chronic PTSD, and a GAF score of 45 was 
assigned.

In May 2009, the Veteran underwent another VA PTSD 
examination.  The Veteran complained of daily depression, 
panic attacks, hallucinations including seeing shadows out of 
the corner of his eye and hearing "rustling" noises, and 
suicidal ideation.  The examiner reported that the Veteran's 
auditory hallucinations were likely related to hearing 
difficulties and that his visual hallucinations were likely 
secondary to misperceptions and hypervigilance.  The Veteran 
reported that he had suicidal ideation but denied any plan or 
intent.  He noted that he had four loaded firearms and three 
unloaded firearms in his house.  He denied homicidal 
ideation, but reported feeling angry with others and wanting 
to "smack" them.  The Veteran reported that he lived with 
his roommate, whom the Veteran considered a daughter, and her 
daughter.  He indicated that he had a close relationship with 
his roommate and had good relationships with his two sons.  
He noted that he had a friend who he trusted, but that he 
lost that friend in 2008 due to a falling out in a business 
deal.  He reported leisure activities including playing on 
the computer and watching television.  He denied a history of 
suicide attempts and violence or assaultiveness.  He endorsed 
significant social isolation and relatively few social 
contacts.  He complained of difficulty sleeping and 
nightmares.  He reported symptoms including recurrent and 
intrusive distressing recollections and dreams, reliving of 
traumatic experiences, intense psychological distress on 
exposure to trauma-related stimuli, avoidance of trauma-
related stimuli, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, difficulty sleeping, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, flashbacks, 
nightmares, and exaggerated startle response.

Mental status examination revealed the Veteran to be clean, 
neatly groomed, and casually dressed.  His psychomotor 
activity and speech were unremarkable.  His attitude was 
cooperative, friendly, and attentive.  His mood was good 
overall with periods of crying related to sensitive topics, 
and his affect was normal.  The Veteran's attention was 
intact, and he was able to do serial 7's and to spell words 
forward and backward.  He was alert and fully oriented.  His 
thought process and thought content were unremarkable.  There 
were no delusions.  Judgment and insight were intact, and 
intelligence was average.  There was no inappropriate 
behavior, and there was no obsessive or ritualistic behavior.  
The Veteran reported panic attacks and suicidal ideation 
without plan or intent, but denied homicidal ideation.  
Impulse control was fair, and there were no episodes of 
violence.  The Veteran indicated that he was able to control 
his physical aggression and frustrations, but added that he 
said whatever he wanted regardless of how others may feel 
about it.  He had the ability to maintain minimum personal 
hygiene.  There were some problems with activities of daily 
living, including slight problems shopping.  Remote and 
recent memory were normal, but immediate memory was mildly 
impaired likely due to concentration difficulties secondary 
to PTSD.  

The Veteran reported significant behavioral changes, 
including restrictions in leaving the house and guard-duty in 
the house; cognitive changes including concentration 
difficulties; social changes including limited friendships 
and social contacts; and affective changes, including 
depression and panic attacks.  The Veteran reported that he 
was not currently employed, but that he worked as a 
welder/fabricator until 2003 and stopped working due to lower 
back pain.  The VA examiner diagnosed PTSD, and assigned a 
GAF score of 45.  The Veteran denied difficulties in 
communication or current problems related to PTSD in the 
areas of work, noting that he wanted to return but could not 
due to pain; family relations, indicating that he enjoyed 
good relationships with his children; judgment, noting that 
he did not have paranoia; an thinking, as he was alert, 
oriented, and logical.  The examiner indicate that the 
Veteran's symptoms were of serious severity.  The examiner 
also reported that the Veteran's symptoms limited social 
interaction, engagement in activities, recall of day-to-day 
happenings, decreased mood, and spurred behaviors not noted 
in other individuals who were not diagnosed with PTSD.  The 
examiner concluded that there was not total occupational and 
social impairment due to PTSD, but that there were 
deficiencies in reliability and productivity.  Specifically, 
the examiner reported that it was "not possible to conclude 
that he would be unemployable" due to his PTSD, but that his 
PTSD would "significantly limit his ability to maintain 
long-term employment in particular work settings."

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See 
Massey, 7 Vet. App. at 208; Pernorio, 2 Vet. App. at 628.  
Accordingly, based on the analysis of the evidence as 
outlined below, the Board finds that the evidence does not 
support an increased disability rating in excess of 70 
percent for the Veteran's service-connected PTSD.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 
55 and 60 indicate moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.  The Veteran's GAF scores of 42, 45, 48, and 50 
reflect serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Id.  The Veteran's GAF 
scores of 35 and 40 reveal some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran reported symptoms including depression, anxiety, 
ruminating, distrust of others, paranoia around others, 
nightmares, social isolation, irritability, anger outbursts, 
difficulty sleeping, hypervigilance, low energy and fatigue, 
and exaggerated startle response.  He also reported night 
sweats, hot flashes, visual hallucinations, auditory 
hallucinations, loss of interest in significant activities, 
recurrent and intrusive distressing recollections and dreams, 
re-experiencing traumatic experiences, flashbacks, avoidance 
of trauma-related stimuli, feelings of detachment and 
estrangement from others, and a sense of foreshortened 
future.  The Veteran regularly denied homicidal ideation.  
Occasionally, he reported suicidal ideation, and on one 
occasion, he reported a suicide attempt.  The Veteran also 
reported close relationships with a friend which ended in 
2008 and with his roommate, who he considered a daughter, and 
her daughter.  While the record reflects that the Veteran did 
not always have a good relationship with his sons, there is 
some evidence to indicate that he developed a better 
relationship with them over the course of his appeal.

The medical evidence shows that the Veteran's thought process 
was regularly goal-directed, coherent, and relevant, and 
thought content was unremarkable.  While his insight and 
judgment were normally reported as fair, there was one 
occasion when his insight was found to be partially intact 
and one occasion when his judgment was noted to be partially 
impaired.  Concentration was regularly found to be adequate, 
although he had a short attention span.  While the Veteran's 
memory was often reported as intact, there were occasional 
instances when his recent and immediate memory were mildly 
impaired.  The Veteran's speech was always normal, and his 
attitude was generally friendly and cooperative.  His mood 
was reported as good, anxious, hopeless, depressed, labile, 
elated, and stable.  His affect was found to be constricted, 
blunted, inappropriate, flat, bright, restricted, euthymic, 
and appropriate.  The Veteran was regularly alert and fully 
oriented except for one occasion in which he had to check his 
watch to report the time.  There was some evidence of 
obsessive and ritualistic behavior.  In addition, the Veteran 
reported panic attacks as frequently as two times per week.  
He was able to maintain the minimum standard for personal 
hygiene.  His impulse control was noted to be impaired, and 
he had frequent and moderate impairment of work, family, and 
relationships.  He had difficulty adapting to stressful 
situations.  His eye contact was either poor, moderate, or 
good.  The March 2007 VA examiner found the Veteran to have 
inappropriate behavior as he lost his temper during the 
examination, but the remainder of the medical evidence 
indicates that the Veteran did not exhibit inappropriate 
behavior.

With regard to his employment status, the evidence indicates 
that the Veteran was employed for approximately 35 years as a 
welder fabricator, and that he left his job due to a back and 
hip injury.  The Veteran's SSA records reflect that he was 
found to be disabled due to disorders of the back and anxiety 
related disorders.  In a January 2006 letter, T.B. and C.H., 
M.D. noted that the Veteran was "not capable of employment" 
due to his diabetes, chronic pain, and PTSD.  On numerous 
occasions, the Veteran reported that he was fired from his 
job at a convenience store due to low stress tolerance.  He 
indicated that he lost control on the job due to an outburst 
directed towards a customer which was caught on videotape.  
During a September 2006 VA examination, the Veteran reported 
that his mental disorders affected his ability to work.  The 
September 2006 VA examiner concluded that, although the 
Veteran had difficulties maintaining long-term employment due 
to his chronic pain and PTSD, there was not total 
occupational and social impairment due to the Veteran's PTSD.  
The examiner indicated that the Veteran would benefit from 
part-time work that would allow him the freedom to work at 
his own pace, at his maximal functional ability, and 
generally be alone.  A March 2007 VA examiner noted that the 
Veteran had major impairments in family relations, mood, and 
social isolation, and that he was unable to work due to 
physical issues and the inability to get along with people, 
but ultimately concluded that there was not total 
occupational and social impairment due to PTSD.  Similarly, a 
May 2009 VA examiner noted that there were deficiencies in 
reliability and productivity, but concluded that there was 
not total occupational and social impairment due to PTSD.  
The examiner noted that it was "not possible to conclude 
that he would be unemployable" due to his PTSD, but that his 
PTSD would "significantly limit his ability to maintain 
long-term employment in particular work settings."

With consideration of the entire record, the Board finds that 
the evidence does not show that the Veteran's PTSD meets the 
criteria for the next higher disability rating of 100 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence of persistent auditory and visual 
hallucinations and one occasion of disorientation to time, 
there is no evidence of gross impairment in thought processes 
or communication.  The Veteran's thought process was 
consistently reported as logical, goal-directed, and 
coherent, and his speech was regularly normal.  The Board 
acknowledges that the Veteran occasionally had suicidal 
thoughts without plan or intent and that he once attempted to 
commit suicide.  However, the majority of the evidence of 
record reveals that the Veteran denied suicidal and homicidal 
ideation.  While the Veteran kept loaded weapons in his home, 
there is no indication that he ever considered using them 
against himself or others.  Accordingly, the Board finds that 
the Veteran was not in persistent danger of hurting himself 
or others.  Also, while there is some evidence of 
inappropriate behavior including an anger outburst at a 
customer resulting in the loss of his job and a loss of 
temper during the March 2007 VA examination, the Board finds 
that this does not rise to the level of grossly inappropriate 
behavior.  In addition, although the record reflects that the 
Veteran occasionally had difficulty with the ability to 
perform some of the activities of daily living, including 
shopping, household chores, traveling, and driving, and an 
inability to engage in sports, exercise and other 
recreational activities on one occasion, the majority of the 
evidence does not show an inability to perform the activities 
of daily living.  Moreover, the record reflects that the 
Veteran was always able to maintain minimal personal hygiene.  
Further, although the Veteran's memory was occasionally found 
to be mildly impaired, there is no evidence of memory loss 
for names of close relatives, own occupation, or own name.  
Last, the September 2006 VA examiner, the March 2007 VA 
examiner, and the May 2009 VA examiner each concluded that 
there was not total occupational and social impairment due to 
the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, as total occupational and social impairment due 
to PTSD has not been shown, an increased rating in excess of 
70 percent for PTSD is not warranted.  Id.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

The Board finds that the Veteran's PTSD disability picture is 
not so unusual or exceptional in nature as to render the 
ratings for this disorder inadequate.  The criteria by which 
the Veteran's PTSD is evaluated specifically contemplate the 
level of impairment caused by that disability.  Id.  As 
demonstrated by the evidence of record, the Veteran's PTSD is 
manifested by depression; intrusive memories and 
recollections; suicidal ideation with one attempt; 
nightmares; flashbacks; obsessive or compulsive behavior; 
impaired impulse control; irritability; anger outbursts; 
social isolation; anxiety; difficulty sleeping; short-term 
memory trouble; concentration difficulties; panic attacks; 
distrust; fatigue; ruminations; exaggerated startle response; 
hypervigilance; auditory and visual hallucinations; avoidance 
of trauma-related stimuli; constricted, blunted, 
inappropriate, flat, bright, restricted, euthymic, or 
appropriate affect; good, anxious, hopeless, depressed, 
labile, elated, or stable mood; and occasional moderately 
inappropriate behavior.  The evidence also shows that the 
Veteran was regularly alert and fully oriented, but that his 
was disoriented to time on one occasion; had no impairment of 
thought process, thought content, or communication; had 
adequate personal hygiene; fair insight and judgment except 
for one occasion when judgment was partially impaired and one 
occasion when insight was partially intact; poor, moderate, 
or good eye contact; and normal speech.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 70 percent 
disability rating for his service-connected PTSD.  In 
addition, although the Veteran reported that his PTSD 
interfered with employment, as discussed above, it did not 
rise to the level of total occupational and social 
impairment.  In addition, the evidence indicates that, 
although the Veteran may have been unemployable, his 
unemployability was not due solely to his PTSD.  Thus, the 
schedular evaluation in this case is not inadequate.  A 
rating in excess of 70 percent is provided for certain 
manifestations of the Veteran's PTSD, but the evidence 
reflects that those manifestations are not present in this 
case.  Therefore, the schedular evaluation is adequate and no 
referral is required.  

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, the Veteran was awarded TDIU based on 
all of his service-connected disorders by a November 2009 
rating decision.  Therefore, the issue is not before the 
Board at this time. 

After review of the evidence, the preponderance of the 
evidence of record does not warrant a rating in excess of 70 
percent at any time during any distinct time period pertinent 
to this appeal.  See 38 U.S.C.A. §§ 5107, 5110 (West 2002); 
see also Hart, 21 Vet. App. at 509-10.


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


